Case 3:21-cv-30081-MGM Document1 Filed 07/02/21 Page 1of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

Elizabeth
C.M™.

UNITED STATES DISTRICT COURT

for the

| District of
| h y
A é a }

Division
Bus {,

Case No.

 

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Merriam — |) ster Cr poration

Jury Trial: (check ~ Wee [_] No

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please

Nee Nome Nee? Name! Nu” Nee Nee” ee” Nene Nem” Nae Nee” Ne” Ne” See”

write “see attached” in the space and attach an additional page

with the full list of names.)

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name Ej tale Ana Bus 2, C, My. Rust

Street Address ANonnd Le | gh
City and County 335) hr bar nA, Ss. ‘LS, Co Many.

Suieantzincote CA F3103 go g apg ape

E-mail Address be had Yo) { »(a5 oft Gal . Com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 3:21-cv-30081-MGM Document 1 Filed 07/02/21 Page 2 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Pefendant No Morn: ma Aabstee Corporation

Job or Title (if known) Baek (Dickens ables haw

 

 

 

 

Street Address - —_Y. 7
City and County Spring ze td , MA a [10 an
State and Zip Code

 

Telephone Number —_ Yf 4—]3' I=¥ y/ 3 Yo

E-mail Address (if known)

 

 

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

Page 2 of 5
Case 3:21-cv-30081-MGM Document1 Filed 07/02/21 Page 3 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. Websters dic fenay itsolf ic EVIDENCE
THAT MERRIAM- WEBSTER CoRPORAMN 15 ALREADY PROVEN

Gullty OF ComeuTTINe EVERY CRme TAT Has EVER

B. _If the Basis for Jurisdiction Is Di Citizenship -OLEVREP~ MI THE
EE EEL INI SS. IN TED. STATES. FA ERA,

WCLUDIVG = MURDER IV

a. If the plaintiff is an individual THE fF FI fe ST DES R EE
The plaintiff, (name) Elz sbc4, A. Baus us .isacitizen ofthe

State of (name) C1, [ Ufraia co cnc ee re: Po Site

 

1. The Plaintiff(s)

b. If the plaintiff is a corporation
The plaintiff, (ame) , is incorporated

 

under the laws of the State of (name) :

and has its principal place of business in the State of (rame)

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual ' y }
The defendant, (name) ff Ams’ vt bye , is a citizen of
the State of (name) UMASS g clim wt a . Or is a citizen of

(foreign nation)

   
 
  

 

 

Page 3 of §
Case 3:21-cv-30081-MGM Document1 Filed 07/02/21 Page 4of5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

b. If the defendant is a corporation
The defendant, (name) — , is incorporated under
the laws of the State of (name) / , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

OAL Mil lion Pollars 4yc Muederin KS aned A bh
do Continue ty Mac dar ty one in hae U.S; Mfeop 9
Shut- Down | — Corpyratien and Nave _ Me stan 1A Austin

III. Statement of Claim Toya S by C| CIS bac

Write a short and plain statement of the claim. Do not make a arguments, State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

“the Victisavy ry Query Word inside ib To | Idenkh or rlatour
44 51vey otuler ot wordy 16 27ne hay” use of Yhe

Aiitionary | Merman “Web stws U, gtr pd Diche eaary th j Horebre,
ye EUDENCE THAT MERRIAM-WEBSTER CoRP RAR ALAS
Relief GUILTY OF ALL FIRST DEGREE MmuR MAT

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make lega
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any,
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual

punitive money damages. - RED
ONE miLitod OvUARS FR PAW + Eyck OCCURED,
No 1S CURREWTY

SURFER AND A CERSE AND
VWRDERING AND Afr EnPr/6

yES(St OF ALL fnte. (e
“PD MURDER EXERDNE IN AMER

PERITONS AND Hwvet
A MEENMG WW TEXAS BY CORD cLupING «(Me AND MN Mom.

 

  
     
   
   
    
    
Case 3:21-cv-30081-MGM Document 1 Filed 07/02/21 Page 5 of5

Pro Se ] (Rev. 12/16) Complaint for a Civil Case

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my fajlyre to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.
Date of signing: a eo C [2 } / ev (
Signature of Plaintiff

Printed Name of Plaintiff C m . BaSto. an of oe ; Ms,
El; 2ah eth Am Kusd
B. For Attorneys

Dateofsigning;  / Y [f/f | ¢/ Cc y / 2/

Signature of Attorney

  
      

 

  

Printed Name of Attorney

Bar Number

 

Name of Law Firm

Street Address t™*” , SS E y Va no a ¢ br Ss Jf.

State and Zip Code :

Telephone Number _ QO =) (y — At oa CH, 7 g / O 8

E-mail Address b chad. Y¥7I S@ gma / C+ _

 

 

Page 5 of 5
